Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 5-11 are pending.
Claims 1, 5-11 are allowed.
Claims 2-4 are cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tom Tanida on January 27, 2021.

Please amend claims 1-5, 10 and 11 as follows: 

1. (Currently Amended)  A semiconductor device comprising:
	an operation resource configured to perform a plurality of Electronic Control Unit (ECU) functions in a vehicle;
	a peripheral resource configured to be shared by the plurality of ECU functions; and
	a control mechanism configured to control a period in which one of the ECU 
	wherein the control mechanism is configured to calculate, based on a budget value which is given in advance and is a performance allocation, a use prohibition period in which the one of the ECU functions is prohibited from using the peripheral resource within a predetermined unit time
	wherein the control mechanism is configured to calculate the use prohibition period based on an immediately preceding use time of the peripheral resource after the one of the ECU functions uses the peripheral resource, and 
	wherein, when there is a period in which the peripheral resource is not used by the one of the ECU functions in a period other than the use prohibition period, the control mechanism is configured to subtract the period in which the peripheral resource is not used by the one of the ECU functions from the use prohibition period.

	2. (Cancelled).

	3. (Cancelled).

	4. (Cancelled).

	5. (Currently Amended)  The semiconductor device according to Claim 1 [[4]],
	wherein the control mechanism comprises:

		a second counter configured to determine availability and non-availability of the peripheral resource by the one of the ECU functions,
	wherein the control mechanism is configured to:
		add a value based on the budget value and a count value of the first counter to a count value of the second counter;
		decrease the count value of the second counter based on the period in which the peripheral resource is not used by the one of the ECU functions;
		if the count value of the second counter is positive, prohibit the one of the ECU functions from using the peripheral resource;
		if the count value of the second counter is negative, allow the one of the ECU functions to use the peripheral resource; and
		while the one of the ECU functions is using the peripheral resource, stop a counting operation of the second counter.


	10. (Currently Amended)  A verification method of an Electronic Control Unit (ECU), comprising:
	providing the ECU which comprises a semiconductor device which includes an operation resource which performs a plurality of ECU functions in a vehicle, a peripheral resource which is shared by the plurality of ECU functions, and a control mechanism which controls a period in which one of the ECU functions uses the peripheral 
	developing a software program for realizing the one of the ECU functions to incorporate the software program into the ECU; and
	operating the ECU to verify the software program,
	wherein the control mechanism is configured to calculate the use prohibition period based on an immediately preceding use time of the peripheral resource after the one of the ECU functions uses the peripheral resource, and 
	wherein, when there is a period in which the peripheral resource is not used by the one of the ECU functions in a period other than the use prohibition period, the control mechanism is configured to subtract the period in which the peripheral resource is not used by the one of the ECU functions from the use prohibition period.


	11. (Currently Amended)  A manufacturing method of an Electronic Control Unit (ECU), comprising:
	providing the ECU which comprises a semiconductor device which includes an operation resource which performs a plurality of ECU functions in a vehicle, a peripheral resource which is shared by the plurality of ECU functions, and a control mechanism which controls a period in which one of the ECU functions uses the peripheral resource by calculating, based on a budget value which is given in advance and is a 
	providing a first software program verified by operating the ECU into which the first software program for realizing one of the plurality of ECU functions is incorporated;
	providing a second software program verified by operating the ECU into which the second software program for realizing another one of the plurality of ECU functions is incorporated; and
	incorporating the first and second software programs into the ECU to verify a cooperation function between the first and second software programs,
	wherein the control mechanism is configured to calculate the use prohibition period based on an immediately preceding use time of the peripheral resource after the one of the ECU functions uses the peripheral resource, and 

	wherein, when there is a period in which the peripheral resource is not used by the one of the ECU functions in a period other than the use prohibition period, the control mechanism is configured to subtract the period in which the peripheral resource is not used by the one of the ECU functions from the use prohibition period.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 10 and 11, the primary reason for allowance is the inclusion of  “wherein the control mechanism is configured to calculate the use 

Sugano (US 20210019170 A1) - teaches allocating CPU resources to provide a plurality of virtual machines under a management by a hypervisor; monitoring an abnormality that occurs in one specific virtual machine by another virtual machine different from the specific virtual machine; outputting a stop request that requests stop of the allocation of the CPU resources to the specific virtual machine in a case that the abnormality is detected; and stopping allocation of the CPU resources to the specific virtual machine, by the hypervisor, in response to the stop request.  The electronic control unit further comprises a DMA controller.  The DMA controller transfers data transmitted to the specific virtual machine to a common memory which is common among a plurality of virtual machines..

Kosanovic (US 20040210903 A1) – teaches a method and system for ordering a priority for a function to receive any type of processing resources in a system that includes a plurality of functions.  The invention includes identifying a plurality of instances of the functions that use processing resources.  The invention then 

Rosekrans (US 20210358025 A1) – discloses vehicle sharing systems and methods for permitting vehicles to be used by requesting users when available and facilitating payment transactions between the owners of the vehicles and the requesting users are provided.  The vehicle includes one or more processors and one or more memory modules.  The one or more memory modules include a computer-readable medium storing computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to identify when the vehicle is not in use, create a vehicle availability schedule identifying when the vehicle is available based on when the vehicle is not in use, upload the vehicle availability schedule to a server, and receive instruction from the server to permit the vehicle to be used by a user when authorized by an owner of the vehicle.

Poledna (US 20190361736 A1) – discloses a method for integrating infrastructure software functions and automotive applications on an automotive electronic control unit (ECU) device.  The ECU device includes a hardware architecture and a software architecture, wherein the hardware architecture includes two or more system-on-chips, at least two of which each comprise two or more processing cores and means to communicate with at least one other system-on-chip.  The hardware architecture includes memory and means to communicate with other ECU devices.  The software architecture includes one, two, or more virtual machine monitors, each of 

None of the arts cited above teach this concept of prohibiting the usage of a peripheral device by an ECU in a vehicle based on a budget. Furthermore, none of them teach the idea of subtracting usages once the peripheral device is not used by an ECU. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401. The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente, can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196